Citation Nr: 0732676	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  00-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for migraine 
headaches, currently assigned a 30 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently assigned a 10 
percent disability evaluation.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently assigned a 20 percent disability 
evaluation.


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
		INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2000 and December 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The January 
2000 rating decision granted service connection for migraine 
headaches and assigned a 10 percent disability evaluation 
effective from May 11, 1993.  The December 2000 rating 
decision continued the 10 percent and 20 percent disability 
evaluations assigned for his degenerative joint disease of 
the right knee and lumbosacral strain, respectively.  The 
veteran appealed those decisions, and the case was referred 
to the Board for appellate review.  

A hearing was held on June 12, 2003, in Montgomery, Alabama, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board remanded the case for further development in 
January 2004, and that development was completed by the 
Appeals Management Center.  The case was subsequently 
returned to the Board, and in a March 2006 decision, the 
Board denied the veteran's claims for a higher initial 
evaluation for migraine headaches and for an increased 
evaluation for degenerative joint disease of the right knee 
and for a lumbosacral strain.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in August 2007, 
the Court vacated the Board's March 2006 decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reason for Remand:  To obtain additional treatment records, 
to secure records from the Social Security Administration, 
and to provide the veteran with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As pointed out by the parties in the August 2006 Joint 
Motion, VA failed in its duty to assist the veteran in the 
development of his claims.  In this regard, the parties noted 
that the veteran had indicated in October 2005 that he had 
been prescribed a walker and cane by VA, yet there were no 
records documenting such a prescription.  It was also noted 
that the evidence of record did not include any treatment 
records dated after January 2005 with the exception of 
September 2005 and October 2005 VA examination reports.  
Therefore, a remand is necessary so that the RO may obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran's migraine headaches, 
degenerative disc disease of the right knee, and lumbosacral 
strain.  

The Board also observes that the veteran submitted a 
statement in September 2007 in which he indicated he had been 
awarded benefits from the Social Security Administration 
(SSA).  However, the decision to grant benefits and the 
records upon which that decision was based are not associated 
with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
notice letter in connection with his 
claims for a higher initial evaluation 
for migraine headaches and for an 
increased evaluation for degenerative 
joint disease of the right knee and for 
a lumbosacral strain.  The letter should 
(1) inform him of the information and 
evidence that is necessary to 
substantiate the claims; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his migraine headaches, 
degenerative joint disease of the 
right knee, and lumbosacral strain.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
medical records dated from January 
2005 to the present. 

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



